Citation Nr: 0601261	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for tinea rosea, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from December 2003 rating decision by 
the Winston-Salem Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that continued the veteran's 
evaluation for pseudofolliculitis barbae as 30 percent 
disabling and a September 2004 Statement of the Case 
("SOC") that increased the veteran's evaluation for tinea 
rosea from 10 percent disabling to 30 percent disabling.

The veteran testified before the undersigned at a travel 
board hearing in Winston-Salem, North Carolina on August 24, 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
claims may be properly adjudicated.

Under the Veterans Claims Assistance Act ("VCAA"), VA shall 
apprise the claimant of what evidence would substantiate the 
claim for benefits and further allocate the responsibility 
for obtaining such evidence.  The VCAA further provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).

During the veteran's travel board hearing in August 2005, the 
veteran indicated that the last VA dermatology examination he 
had was in June 2005 at the Durham, North Carolina VA Medical 
Center ("VAMC").  The examination is not of record.  The 
Board finds that in order to fulfill its duty to assist, the 
RO must ensure that all pertinent VA records have been 
associated with the claims file.

In view of the foregoing, the claim is REMANDED for the 
following:

1.  Obtain a copy of the June 2005 VA 
dermatology examination report and any 
other treatment records not of record 
from the Durham, North Carolina VAMC 
(October 20, 2004 to present).

2.  After the foregoing, the RO should 
review the veteran's claim for increased 
evaluations for his service-connected 
pseudofolliculitis barbae and tinea 
rosea.  If the determination is adverse 
to the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


